EXHIBIT 10.4*
CONFIDENTIAL TREATMENT REQUESTED BY
EASYLINK SERVICES INTERNATIONAL CORPORATION
UNDER RULE 24b-2
*CONFIDENTIAL TREATMENT
CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO THE RULES
AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION. “X” HAS BEEN USED TO
IDENTIFY INFORMATION WHICH IS SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST.
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement (the “Agreement”) is
entered into on September 28, 2009 (the “Effective Date”) between, EasyLink
Services International Corporation (the “Company”) and Kevin R. Maloney
(“Maloney”). This Agreement amends, restates and supersedes the Amended and
Restated Employment Agreement (the “Prior Agreement”) between the Company and
Maloney entered into on April 1, 2008.
In consideration of the mutual covenants and conditions set forth herein, the
parties hereby agree as follows:
1. Employment. The Company hereby employs Maloney in the capacity of Executive
Vice President of Global Sales and Marketing. Maloney accepts such employment
and agrees to perform such services as are customary to such office and as shall
from time to time be assigned to him by the Company’s Chief Executive Officer.
Maloney will perform his duties so as to cause the Business of the Company to be
operated in accordance with an annual operating plan and budget developed
jointly by the Board and the Company and approved by the Board. For purposes of
this Agreement, the “Business” of the Company is to provide business-to-business
supply chain data interchange in multiple electronic formats.
2. Term. The employment hereunder shall be for a period commencing on the
Effective Date and ending on November 1, 2010 (the “Employment Period”). Unless
either party elects not to extend the term of this Agreement by so notifying the
other in writing at least 30 days prior to November 1, 2010 and November 1 of
each year thereafter, the Employment Period shall automatically extend for an
additional one year period upon November 1 of each such year. Maloney’s
employment will be on a full-time basis requiring the devotion of such amount of
his productive time as is necessary for the efficient operation of the Business
of the Company.
3. Compensation and Benefits.
3.1 Salary. For the performance of Maloney’s duties hereunder, the Company shall
pay Maloney (i) an annual base salary in the amount as provided on Exhibit A, a
copy of which is attached hereto and incorporated herein by reference, payable
in accordance with the Company’s standard payroll policies, which may be changed
from time to time (but in no case less frequently than monthly).

 

 



--------------------------------------------------------------------------------



 



3.2 Annual Cash Incentive. Maloney will receive the opportunity to earn an
annual cash incentive pursuant to the terms of Exhibit A attached hereto (the
“Annual Cash Incentive”). The Company agrees to negotiate in good faith a new
Annual Cash Incentive Plan for each year of Maloney’s employment subsequent to
Fiscal 2010. If the Company fails to negotiate a new Cash Incentive Plan for any
year after Fiscal 2010, then the Annual Cash Incentive in effect for the
preceding year will govern. Notwithstanding any of the provisions of this
Agreement, the Annual Cash Incentive, to the extent payable for any fiscal year
of the Company, will be paid no later than the 15th day of the third month
following the end of the fiscal year of the Company to which the Annual Cash
Incentive relates.
3.3 Benefits. The Company shall provide to Maloney the benefits as described on
Exhibit B attached hereto.
3.4 Reimbursement of Expenses. Maloney shall be entitled to be reimbursed for
all actual and reasonable expenses, including but not limited to, expenses for
travel, meals and entertainment, incurred by Maloney in connection with and
reasonably related to the furtherance of the Company’s Business, per Company
travel guidelines in effect from time to time. Subject to the Company travel
guidelines in effect from time to time, the Company will reimburse Maloney for
such actual and reasonable expenses no later than the last day of the calendar
year following the calendar year in which Maloney incurs the reimbursable
expense.
3.5 Equity Grants. The parties incorporate the terms of Exhibit A attached
hereto regarding the equity grants described therein, provided however, that
upon any Change of Control of the Company as defined in Section 4 of this
Agreement or if Maloney’s employment is terminated under Sections 5.1(b), (d) or
(e) of this Agreement, any of Maloney’s equity-based incentive compensation
(whether granted pursuant to this Agreement or otherwise) that has not yet
vested will vest immediately.
4. Change of Control. For the purposes of this Agreement, the term “Change of
Control” shall mean a change in the beneficial ownership of the Company’s voting
stock pursuant to which:
(a) any “person,” including a “syndicate” or “group” as those terms are used in
Section 13(d)(3) of the Securities Exchange Act of 1934, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding “Voting Securities,” which is any security that ordinarily possesses
the power to vote in the election of the board of directors of a corporation
without the happening of any precondition or contingency; or
(b) the Company is merged or consolidated with another corporation and
immediately after giving effect to the merger or consolidation less than 50% of
the outstanding Voting Securities of the surviving or resulting entity are then
beneficially owned in the aggregate by either the shareholders of the Company
immediately prior to such merger or consolidation, or, if a record date has been
set to determine the shareholders of the Company entitled to vote on such merger
or consolidation, the shareholders of the Company as of such record date; or

 

2



--------------------------------------------------------------------------------



 



(c) the Company transfers substantially all of its assets to another
corporation, other than a corporation of which the Company owns, directly or
indirectly, at least 50% of the combined voting power of such corporation’s
outstanding voting securities.
5. Termination.
5.1 Termination Events. Maloney’s employment hereunder will terminate upon the
occurrence of any of the following events:
(a) Death;
(b) Disability: If Maloney is unable perform the duties assigned to him
hereunder for a continuous period exceeding 90 days by reason of injury,
physical or mental illness or other disability, which condition has been
certified by a physician; then, upon written notice to Maloney or his personal
representative setting forth specifically the nature of the disability and the
resulting performance failures and Maloney’s failure to cure the cited
performance failures within ten days of receipt of such notice, the Company may
discharge Maloney;
(c) Cause: As used in this Agreement, “Cause” shall mean:

  (i)  
Maloney’s conviction of (or pleading guilty or nolo contendere to) a felony or
any misdemeanor involving dishonesty or moral turpitude; provided, however, that
prior to discharging Maloney for Cause, the Board shall give a written statement
of findings to Maloney setting forth specifically the grounds on which Cause is
based, and Maloney shall have a period of ten days thereafter to respond in
writing to the Board’s findings; or

  (ii)  
Maloney’s willful and continued failure to substantially perform his duties with
the Company (other than any failure resulting from death, illness or disability)
that has, or can reasonably be expected to have, a direct and material adverse
monetary effect on the Company, provided that the Board has tendered written
notice to Maloney specifying the nature of the misconduct or performance
deficiency and giving Maloney 20 days to cure such deficiency. For purposes of
this subsection (ii), no act or failure to act on Maloney’s part shall be
considered “willful” if done, or omitted to be done, by Maloney in good faith
and with reasonable belief that Maloney’s action or omission was in the best
interest of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Maloney in good faith and in the best interests of the Company;

(d) Without Cause: The Board may terminate Maloney by issuing at least 30 days’
advance written notice, subject to the severance provisions set forth below;

 

3



--------------------------------------------------------------------------------



 



(e) By Maloney With Cause: Maloney may terminate his employment due to either
(i) a material default by the Company in the performance of any of its
obligations hereunder, or (ii) an Adverse Change in Duties (as defined below),
which default or Adverse Change in Duties remains unremedied by the Company for
a period of 30 days following its receipt of written notice thereof from Maloney
provided, however, that Maloney must provide written notice to the Company of
the condition which would constitute cause for terminating his employment
hereunder within 90 days of the initial existence of the condition, and,
assuming such default or Adverse Change in Duties remains unremedied by the
Company after the 30-day period set forth above, Maloney then must terminate his
employment within 12 months of the initial existence of the condition; or
(f) By Maloney Without Cause: Maloney may terminate his employment for any
reason upon the furnishing of at least 30 days’ advance written notice to the
Board.
As used herein, “Adverse Change in Duties” means an action or series of actions
taken by the Company, without Maloney’s prior written consent, that results in:
(1) A material diminution in Maloney’s authority, duties or responsibilities;
(2) A material diminution in Maloney’s base compensation;
(3) A material diminution in the authority, duties or responsibilities of the
supervisor to whom Maloney is required to report;
(4) A material diminution in the budget over which Maloney retains authority;
and
(5) A material change in the geographic location of the Company, as located at
the time of this Agreement, at which Maloney performs his duties.
5.2 Effects of Termination and Change of Control.
(a) Upon termination of Maloney’s employment hereunder for any reason, the
Company will promptly (but in no event later than 30 days after termination of
engagement) pay Maloney all compensation owed to Maloney and unpaid through the
date of termination (including, without limitation, salary and employee expense
reimbursements).
(b) In addition, upon any Change of Control of the Company as defined in
Section 4 of this Agreement or if Maloney’s employment is terminated under
Sections 5.1 (b), (d) or (e), the Company shall also pay Maloney an aggregate
severance amount equal to the sum of (A) Maloney’s then-applicable annual base
salary plus (B) the Target Annual Cash Incentive for the fiscal year in which
the termination or Change of Control, as applicable, occurred. Such severance
amount shall be paid in a single lump sum within thirty days of the date of
termination or consummation of a Change of Control, as applicable.
Notwithstanding anything to the contrary contained in the foregoing, Maloney is
entitled to only one such severance payment pursuant to this Section 5.2(b)
regardless of the occurrence of multiple events that would result in such
severance payment.

 

4



--------------------------------------------------------------------------------



 



(c) The Company shall have the right to offset against any damages resulting
from a breach by Maloney of Section 5.3 or Section 6 of this Agreement, in which
case, such offset shall be applied in full against the payments remaining to be
paid to Maloney, from earliest to latest, and then to recover any amounts
previously paid.
5.3 Restrictive Covenants. Upon termination of Maloney’s employment hereunder
for any reason, Maloney agrees that for the one-year period following the
termination of employment, Maloney will not:
(a) directly or indirectly, within a ten-mile radius of Maloney’s office at the
Company, whether for his own account or as an individual, employee, director,
consultant or advisor, or in any other capacity whatsoever, provide services
that are substantially similar to the services he provided to the Company to any
person, firm, corporation or other business enterprise that competes with the
Business of the Company, unless he obtains the prior written consent of the
Board;
(b) directly or indirectly encourage or solicit, or attempt to encourage or
solicit, on behalf of any person, firm, corporation or other business enterprise
that competes with the Business of the Company, any individual to leave the
Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current or prospective employees; or
(c) induce or attempt to induce, on behalf of any person, firm, corporation or
other business enterprise that competes with the Business of the Company, any
provider, payor, customer, supplier, distributor, licensee or other business
relation of the Company with whom Maloney dealt at any time during the two-year
period preceding his termination of employment to cease doing business with the
Company or in any way interfere with the existing business relationship between
any such customer, supplier, distributor, licensee or other business relation
described above and the Company.
Maloney acknowledges that monetary damages will not be sufficient to compensate
the Company for any economic loss that may be incurred by reason of breach of
the foregoing restrictive covenants. Accordingly, in the event of any such
breach, the Company shall, in addition to any remedies available to the Company
at law, be entitled to obtain equitable relief in the form of an injunction
precluding Maloney from continuing to engage in such breach.
In the event that any of the foregoing restrictive covenants are too broad to be
enforceable, the parties request and agree that they may be reduced to such
lesser breadth as may be necessary to make them enforceable. The covenants in
this Section 5.3 shall be construed as an agreement independent of any other
agreement between the parties. Maloney agrees that the existence of any claim or
cause of action of Maloney against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of these covenants.
6. Confidentiality. During the term of this Agreement and for 36 months after
Maloney’s termination of employment with the Company, Maloney will continue to
be bound by the terms of that certain Confidentiality Agreement entered into
between Maloney and the Company on or about December 1, 2007.

 

5



--------------------------------------------------------------------------------



 



7. General Provisions.
7.1 Assignment. Maloney may not assign or delegate any of his rights or
obligations under this Agreement. The Company may assign its rights and
obligations under this Agreement to any successor to the Company through merger,
consolidation, sale or the like.
7.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties relating to such subject matter, including
without limitation the Prior Agreement and that certain Employment Agreement
dated December 1, 2007 (the “Original Agreement”).
7.3 Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by the party against whom enforcement is sought.
7.4 Successors and Assigns. The rights and duties under this Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
successors and assigns, legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person or
entity shall have become a party to this Agreement and have agreed in writing to
join and be bound by the terms and conditions hereof.
7.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Georgia.
7.6 Severability; Partial Invalidity. If any provision of this Agreement or any
instrument or document delivered in connection herewith is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement (the “Offending Provision”), the Offending Provision shall be
fully severable; this Agreement shall be construed and enforced as if the
Offending Provision had never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the Offending Provision or by its severance from this
Agreement. Furthermore, in lieu of the Offending Provision, there shall be added
automatically as a part of this Agreement a provision as similar in terms to the
Offending Provision as may be possible and be legal, valid and enforceable.
7.7 Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.

 

6



--------------------------------------------------------------------------------



 



7.8 Notices. Any notices or other communications required or permitted hereunder
shall be in writing and shall be deemed received by the recipient when delivered
personally or, if mailed, five (5) days after the date of deposit in the United
States mail, certified or registered, postage prepaid and addressed, in the case
of the Company, to:
6025 The Corners Parkway
Suite 100
Norcross, Georgia 30092
and, in the case of Maloney, to:
2 Autumn Ridge Road
Newtown, CT 06470
or to such other address as either party may later specify by at least ten
(10) days’ advance written notice delivered to the other party in accordance
herewith.
7.9 No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from subsequently enforcing that provision or any other
provision of this Agreement.
7.10 Legal Fees and Expenses. In the event of any disputes arising under or
related to this Agreement, the prevailing party shall be entitled to be paid its
reasonable attorneys’ fees and litigation expenses incurred in connection with
such dispute from the other party to such dispute.
7.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
7.12 Omnibus 409A Provision. This Agreement is intended to be exempt from
treatment as deferred compensation under Section 409A of the Internal Revenue
Code (the “Code”) and shall be construed and interpreted in accordance
therewith. All rights to payments under this Agreement shall be treated as
rights to receive a series of separate payments to the fullest extent permitted
by Section 409A of the Code. Notwithstanding the preceding, the Company shall
not be liable to Maloney or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any reason that any payment under this Agreement is subject to taxes, penalties
or interest as a result of failing to comply with Section 409A of the Code.
Notwithstanding any of the provisions of this Agreement, if Maloney is a
“specified employee” (within the meaning of Section 409A of the Code), and any
payments hereunder are not otherwise exempt from Section 409A of the Code, then,
to the extent necessary to comply with Section 409A of the Code, no payments may
be made hereunder before the date which is six months after the date of
Maloney’s “separation from service” within the meaning of Section 409A of the
Code or, if earlier the date of Maloney’s death. Because the amounts payable
hereunder will be made in all events no later than the 15th day of the third
month following the end of (i) the calendar year or (ii) the fiscal year of the
Company in which Maloney terminates employment, whichever is later, then all
amounts payable hereunder should be exempt from Section 409A of the Code as a
short-term deferral. Consequently, this “specified employee” six-month delay
provision will only be applicable if it is subsequently determined that the
amounts to be paid pursuant to this Agreement are not exempt from Section 409A
of the Code. For purposes hereof, termination of employment shall be read to
mean a “separation from service” within the meaning of Section 409A of the Code
where it is reasonably anticipated that no further services would be performed
after such date or that the level of bona fide services Maloney would perform
after that date (whether as an employee or an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately preceding 36-month period.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

            /s/ Kevin R. Maloney       Kevin R. Maloney        EasyLink Services
International Corporation
      By:   /s/ Glen E. Shipley         Name:   Glen E. Shipley        Title:  
CFO   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Fiscal 2010 Compensation Plan
Mr. Kevin R. Maloney, Executive Vice President of Global Sales and Marketing
SALARY FOR FISCAL 2010
For Fiscal 2010 (and each fiscal year thereafter, unless otherwise determined by
the Company), the Company shall pay you a salary of $250,000 annually. The
Company, through the Compensation Committee of the Board of Directors, will
review your salary annually and, in its sole discretion, may increase but not
decrease your salary as appropriate, subject to the approval of the Compensation
Committee of the Board of Directors.
ANNUAL CASH INCENTIVE FOR FISCAL 2010
You shall have the opportunity to earn an Annual Cash Incentive based on the
Company’s and your personal performance during Fiscal 2010. The Company, through
the Compensation Committee of the Board of Directors, retains the right to
adjust your Annual Cash Incentive plan at any time as business circumstances or
other factors reasonably dictate.
Your targeted Annual Cash Incentive for Fiscal 2010 is $250,000 (“Target Annual
Cash Incentive”). With respect to the Annual Cash Incentive for Fiscal 2010, the
Compensation Committee will determine the payout of this amount based on a
combination of 50% payout on satisfaction of item 1 of the Company objectives
relating to Company revenue (the “Company Revenue Bonus”) and 50% payout on item
2 of the Company objectives relating to Company EBITDA (the “Company EBITDA
Bonus”), as provided below:
COMPANY OBJECTIVES

  1.  
Total revenue of $[XXXXXXXX] (the “2010 Revenue Target”) — The Company Revenue
Bonus will be earned if the Company achieves a minimum total revenue for Fiscal
2010 equal to the 2010 Revenue Target, in accordance with and subject to the
following. None of the Company Revenue Bonus will be earned if the Company
achieves total revenue for Fiscal 2010 equal to or less than 90% of the 2010
Revenue Target. If the Company achieves total revenue for Fiscal 2010 greater
than 90% and less than or equal to 100% of the 2010 Revenue Target, then the
percentage of the Company Revenue Bonus earned will equal approximately (i) 10,
times (ii) a percentage equal to (a) the actual amount of total revenue for
Fiscal 2010 divided by the 2010 Revenue Target, minus (b) 0.9. If the Company
achieves total revenue for Fiscal 2010 in excess of 100% of the 2010 Revenue
Target, then the percentage of the Company Revenue Bonus earned will equal 100%
plus an amount (the “Additional Company Revenue Bonus”) equal to 6.8% of the
Company Revenue Bonus for every .1% by which the total revenue for Fiscal 2010
exceeds the 2010 Revenue Target.

 

 



--------------------------------------------------------------------------------



 



  2.  
EBITDA of $[XXXXXXXX] (the “2010 EBITDA Target”). The Company EBITDA Bonus will
be earned if the Company achieves a minimum EBITDA for Fiscal 2010 equal to the
2010 EBITDA Target, in accordance with and subject to the following. None of the
Company EBITDA Bonus will be earned if the Company achieves EBITDA for Fiscal
2010 equal to or less than 90% of the 2010 EBITDA Target. If the Company
achieves EBITDA for Fiscal 2010 greater than 90% and less than or equal to 100%
of the 2010 EBITDA Target, then the percentage of the Company EBITDA Bonus
earned will equal approximately (i) 10, times (ii) a percentage equal to (a) the
actual amount of EBITDA for Fiscal 2010 divided by the 2010 EBITDA Target, minus
(b) 0.9. If the Company achieves EBITDA for Fiscal 2010 in excess of 100% of the
2010 EBITDA Target, then the percentage of the Company EBITDA Bonus earned will
equal 100% plus an amount (the “Additional Company EBITDA Bonus”) equal to 6.8%
of the Company EBITDA Bonus for every .1% by which the EBITDA for Fiscal 2010
exceeds the 2010 EBITDA Target. For purposes of this paragraph, EBITDA shall
mean net profit before taxes, interest expense (net of capitalized interest
expense), depreciation expense and amortization expense, all in accordance with
GAAP, excluding stock-based compensation expense, incentive compensation
expense, cumulative effect of accounting changes and one-time, nonrecurring
items; provided, however, that for purposes of calculation of the Additional
Company EBITDA Bonus, EBITDA shall be adjusted for the amount of any Additional
Company Revenue Bonus and Additional Company EBITDA Bonus payable under this
Agreement or any other compensation agreement between the Company and an
executive officer.

LONG TERM STOCK INCENTIVE
On September 28, 2009, the Company will grant you options for the purchase of
100,000 shares of the Company’s class A common stock with an exercise price
equal to the NASDAQ closing price on September 25, 2009 with such options to
vest in 36 equal monthly installments on the first of the month, beginning on
November 1, 2009. The stock option grant will be granted pursuant to the terms
of, and evidenced by, a written agreement entered into between you and the
Company.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Benefits
You will be eligible to participate in benefit plans and/or programs which the
Company may offer to its employees or executives from time to time. Your
eligibility for such plans and/or programs will be determined by the terms of
such plans and/or programs. Among the benefits currently offered by the Company
to its employees are medical and dental insurance and a 401k plan, which are
described below. Please be advised, however, that the Company reserves the right
to amend, modify, or terminate any of its benefits plans and/or programs at any
time in its sole discretion. You will be eligible for three weeks vacation in
accordance with the Company’s accrual policy.
Medical Insurance. Currently, the Company offers its employees medical
insurance. The Company currently contributes a portion of your premium for
employee coverage, and you will be responsible for contributing for additional
family coverage through pre-tax payroll deduction.
Dental Insurance. The Company presently offers its employees dental insurance.
The Company currently contributes a portion of your premium for employee
coverage, and you will be responsible for contributing for additional family
coverage through pre-tax payroll deduction.
401k Plan. The Company presently offers its employees a 401k plan with a Company
match to be determined annually by the Compensation Committee of the Board of
Directors. You may elect to contribute pre-tax deferrals through payroll
deduction pursuant to the terms of the 401k plan.

 

 